Title: Student impersonates partner to secretly reject scholarship, fails to respond to lawsuit
Question:
Answer #1: So, the first time I graduated from college I was really poor and couldn't find a job. My boyfriend at the time really liked to rub that in my face and point out how he was supporting both of us and it was a real "struggle" for him. I decided that I wanted to have a better chance of being equal partners so I applied to the college i went to for the accounting program they had there. That ass wipe did a "return to sender" on the acceptance letter. Luckily they had my mom's phone on file and she had them send the letter to her house. If you're reading this, fuck you Derrick, they just stuck it in a bigger envelope and it had your writing on it! Answer #2: Not sure why OP used an offbrand link shortener.

http://montrealgazette.com/news/local-news/mcgill-music-student-awarded-350000-after-girlfriend-stalls-careerAnswer #3: What are the chances he’ll actually see a dime of the money?Answer #4: She sounds psycho.Answer #5: From the article:

\&gt;a high-paying symphony career

This seems like fake news to me.  Everyone knows that symphony orchestra musicians live in penury and eat ramen out of the garbage.